                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                             SOUTHEASTERN DIVISION


UNITED STATES OF AMERICA,                )
                                         )
                    Plaintiff,           )
                                         )
      vs.                                )   Case No. 4:18CR00381 SNLJ
                                         )
DIANTE TURMAN,                           )
                                         )
                    Defendant.           )

                                        ORDER

      IT IS HEREBY ORDERED that the report and recommendation of United States

Magistrate Judge Patricia L. Cohen (#68), filed August 13, 2019 be and is SUSTAINED,

ADOPTED and INCORPORATED herein.

            IT IS HEREBY ORDERED that Defendant's Motion to Suppress Statements

        (#30) and defendant's Motion to Suppress Physical Evidence (#31) be DENIED.

      Dated this   /Op   day of September, 2019.




                                         STEPfIENN.LlMBAlJGHJR.
                                         UNITED STATES DISTRICT JUDGE
